DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 5, 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the common electrodes of the touch-display apparatus comprise a plurality of rows of lateral electrodes and a plurality of columns of longitudinal electrodes, wherein,
the gate driving signal is provided to the gate lines row by row, and the pixel voltages are provided to the data lines;
an output signal of the plurality of rows of lateral electrodes is detected row by row, and a touch detection operation for the plurality of rows of lateral electrodes is performed based on the detected output signal;
an output signal of the plurality of columns of longitudinal electrodes is detected column by column, and a touch detection operation for the plurality of columns of longitudinal electrodes is performed based on the detected output signal.”

“wherein the common electrodes of the touch-display apparatus comprise a plurality of rows of lateral electrodes and a plurality of columns of longitudinal electrodes, wherein, the gate driving signal is provided to the gate lines row by row, and accordingly the common electrode driving signal is provided to the plurality of rows of lateral electrodes row by row; the pixel voltages are provided to the data lines; and when the common electrode driving signal is provided to the plurality of rows of lateral electrodes row by row, an output signal of the plurality of columns of longitudinal electrodes is detected, and the touch detection operation is performed based on the detected output signal.”


With respect to claim 5, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein performing the touch detection operation based on the detected output signal comprises:
recovering the detected output signal into a digital electrical signal through a phase demodulation; performing the touch detection operation based on a difference between a number or a density of high and low levels included in the recovered digital electrical signal and a number or a density of high and low levels included in the original digital electrical signal.”


With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the common electrodes of the touch-display apparatus comprise a plurality of rows of lateral electrodes and a plurality of columns of longitudinal electrodes, and the driving sub-circuit is further configured to:
provide the gate driving signal to the gate lines row by row, and provide the pixel voltages to the data lines; detect an output signal of the plurality of rows of lateral electrodes row by row, and perform a touch detection operation for the plurality of rows of lateral electrodes based on the detected output signal; and detect an output signal of the plurality of columns of longitudinal electrodes column by column, and perform a touch detection operation for the plurality of columns of longitudinal electrodes based on the detected output signal.”

With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the common electrodes of the touch-display apparatus comprise a plurality of rows of lateral electrodes and a plurality of columns of longitudinal electrodes, and the driving sub-circuit is further configured to:
provide the gate driving signal to the gate lines row by row, and accordingly provide the common electrode driving signal to the plurality of rows of lateral electrodes row by row;
provide the pixel voltages to the data lines; and
when the common electrode driving signal is provided to the plurality of rows of lateral electrodes row by row, detect an output signal of the plurality of columns of longitudinal electrodes, and perform the touch detection operation based on the detected output signal.”


With respect to claim 12, the prior art fails to teach in combination with the rest of the limitations in the claim: “a demodulator, configured to recover the detected output signal into a digital electrical signal through a phase demodulation;
wherein, the driving sub-circuit is further configured to:
perform the touch detection operation based on a difference between a number or a density of high and low levels included in the recovered digital electrical signal and a number or a density of high and low levels included in the original digital electrical signal.”




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (U.S. Patent No. 9,939,938 B2).

With respect to claim 1, Qin et al. discloses a driving method for driving a touch-display apparatus, the method comprising:
providing a gate driving signal (gate driving circuit G1 to G3 shown in Fig. 2 which is connected to each gate line 8) to gate lines (col. 4, lines 59-65),
(col. 4, lines 19-23), and
providing a common electrode driving signal to common electrodes (see common electrode 6 shown in Fig. 2; col. 4, lines 59-67),
performing a touch detection (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2) operation based on the common electrode driving signal meanwhile performing a pixel display operation wherein a pixel display operation is performed based on the gate driving signal (col. 4, lines 59-col. 5, line 5), the pixel voltages (col. 4, lines 19-23), and the common electrode driving signal (see common electrode 6 shown in Fig. 2; col. 4, lines 48-49); and a touch detection operation is simultaneously performed based on the common electrode driving signal (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2).

With respect to claim 6, Qin et al. discloses the driving method according to claim 1, wherein the common electrode driving signal satisfies a voltage required for the pixel display operation and a signal waveform required for the touch detection operation (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2).

With respect to claim 8, Qin et al. discloses a driving circuit for driving a touch-display apparatus (col. 2, lines 45-46), the driving circuit comprising: a driving sub-circuit (col. 1, lines 63-65), configured to provide a gate driving signal to gate lines (gate driving circuit G1 to G3 shown in Fig. 2 which is connected to each gate line 8), to provide pixel voltages to data lines (col. 4, lines 19-23), to provide a common electrode driving signal to common electrodes (see common electrode 6 shown in Fig. 2; col. 4, lines 59-67), and to perform a touch detection operation based on the common electrode driving signal meanwhile performing a pixel display operation wherein a pixel display operation is performed based on the gate driving signal (col. 4, lines 59-col. 5, line 5), the pixel voltages (col. 4, lines 19-23), and (see common electrode 6 shown in Fig. 2; col. 4, lines 48-49); and a touch detection operation is simultaneously performed based on the common electrode driving signal (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2).

With respect to claim 13, Qin et al. discloses the driving circuit according to claim 8 wherein the common electrode driving signal satisfies a voltage required for the pixel display operation and a signal waveform required for the touch detection operation (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2).


With respect to claim 15, Qin et al. discloses a touch-display apparatus for realizing a touch detection operation and a display operation, comprising: a driving circuit according to a driving circuit for driving a touch-display apparatus (col. 2, lines 45-46), the driving circuit comprising: a driving sub-circuit (col. 1, lines 63-65), configured to provide a gate driving signal to gate lines (gate driving circuit G1 to G3 shown in Fig. 2 which is connected to each gate line 8), to provide pixel voltages to data lines (col. 4, lines 19-23), to provide a common electrode driving signal to common electrodes (see common electrode 6 shown in Fig. 2; col. 4, lines 59-67), and to perform a touch detection operation based on the common electrode driving signal meanwhile performing a pixel display operation wherein a pixel display operation is performed based on the gate driving signal (col. 4, lines 59-col. 5, line 5), the pixel voltages (col. 4, lines 19-23), and the common electrode driving signal (see common electrode 6 shown in Fig. 2; col. 4, lines 48-49); and a touch detection operation is simultaneously performed based on the common electrode driving signal (col. 4, lines 59-66; touch detector circuit for instance a touch chip shown in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (U.S. Patent No. 9,939,938 B2) in view of Ding et al. (U.S. Publication No. 2017/0235414 A1).


With respect to claim 4, Qin et al. discloses the driving method according to claim 1.
Qin et al. does not disclose wherein the common electrode driving signal is obtained by:
performing a phase modulation on an original digital electrical signal using a carrier wave to obtain the common electrode driving signal.
    Ding et al. discloses wherein the common electrode driving signal is obtained by:
performing a phase modulation on an original digital electrical signal using a carrier wave to obtain the common electrode driving signal (para 0071, lines 1-5).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qin et al. to include wherein the common electrode driving signal is obtained by: performing a phase modulation on an original digital electrical signal using (para 0071, lines 1-5).

With respect to claim 11, Qin et al. discloses the driving circuit according to claim 8.
Qin et al. does not disclose further comprising: a modulator, configured to phase modulate an original digital electrical signal using a carrier wave to obtain the common electrode driving signal.
 Ding et al. discloses further comprising: a modulator, configured to phase modulate an original digital electrical signal using a carrier wave to obtain the common electrode driving signal (para 0071, lines 1-5).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qin et al. to include a modulator, configured to phase modulate an original digital electrical signal using a carrier wave to obtain the common electrode driving signal as taught by Ding et al. to improve the recognition accuracy of the touch position (para 0071, lines 1-5).
  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (U.S. Patent No. 9,939,938 B2) in view of Ma et al. (U.S. Publication No. 2014/0085345 A1).

With respect to claim 7, Qin et al. discloses the driving method according to claim 1.
Qin et al. does not disclose wherein the common electrode driving signal includes a sine wave signal or a cosine wave signal.
   Ma et al. discloses wherein the common electrode driving signal includes a sine wave signal or a cosine wave signal (para 0032 and para 0033).
(para 0037).


With respect to claim 14, Qin et al. discloses the driving circuit according to claim 8.
Qin et al. does not disclose wherein the common electrode driving signal includes a sine wave signal or a cosine wave signal.
   Ma et al. discloses wherein the common electrode driving signal includes a sine wave signal or a cosine wave signal (para 0032 and para 0033).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Qin et al. to include wherein the common electrode driving signal includes a sine wave signal or a cosine wave signal as taught by Ma et al.  to improve the load capacity of the common electrode (para 0037).









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866